NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  BRANDON TERRELL MILES, Appellant.

                             No. 1 CA-CR 15-0849
                              FILED 11-3-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-001926-001
                The Honorable Michael W. Kemp, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Janelle A. McEachern, Attorney at Law, Chandler
By Janelle A. McEachern
Counsel for Appellant
                             STATE v. MILES
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Jon W. Thompson and Chief Judge Michael J. Brown joined.


J O H N S E N, Judge:

¶1             Brandon Terrell Miles timely filed this appeal in accordance
with Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969), following his conviction of two counts of sexual assault, Class 2
felonies; two counts of sexual abuse, Class 5 felonies; kidnapping, a Class 2
felony; and aggravated assault, a Class 6 felony. Miles's counsel has
searched the record on appeal and found no arguable question of law that
is not frivolous. See Smith v. Robbins, 528 U.S. 259 (2000); Anders, 386 U.S. at
744; State v. Clark, 196 Ariz. 530 (App. 1999). Miles was given the
opportunity to file a supplemental brief but did not do so. Counsel now
asks this court to search the record for fundamental error. After reviewing
the entire record, we affirm Miles's convictions and sentences.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Late one evening in December 2011, a woman left her
apartment to empty her trash in a nearby dumpster.1 Upon her return, just
after she unlocked the front door to reenter, a man grabbed her and pushed
her into her apartment. After closing the front door behind him, the man
shoved the woman's face against the wall, threatening to choke her if she
was not quiet. From there, the man took the woman into the master
bedroom, where he removed her shorts and applied "lubricant" to her
vagina and anus with his hands. The man then penetrated the woman's
vagina and anus with his penis, ejaculated and then left the apartment.

¶3           A sexual assault nurse examiner saw the woman later that
night and took swabs of the woman's neck, ears, external genitals, vagina
and anus. Later, a forensic scientist found sperm on the vaginal and anal




1      Upon review, we view the facts in the light most favorable to
sustaining the jury's verdicts and resolve all inferences against Miles. State
v. Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).


                                       2
                             STATE v. MILES
                            Decision of the Court

swabs. The DNA profile extracted from the sperm was uploaded into a
nationwide database. In 2014, the DNA was matched to Miles.

¶4            A jury convicted Miles of two counts of sexual assault under
Arizona Revised Statutes ("A.R.S.") section 13-1406 (2016), two counts of
sexual abuse under A.R.S. § 13-1404 (2016), one count of kidnapping under
A.R.S. § 13-1304 (2016), and one count of aggravated assault under A.R.S. §
13-1204 (2016).2 The superior court sentenced Miles to a total of 21.5 years'
incarceration, with 521 days of credit for presentence incarceration. The
court also sentenced Miles to lifetime probation upon his release.

¶5            Miles timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and A.R.S. §§ 12-
120.21(A)(1) (2016), 13-4031 (2016) and -4033 (2016).

                               DISCUSSION

¶6             All of the proceedings were conducted in accordance with the
Arizona Rules of Criminal Procedure. The record shows Miles was present
for all critical pretrial and trial proceedings. Miles was represented by
counsel in all pretrial proceedings and throughout the trial.

¶7              The superior court did not conduct a voluntariness hearing;
however, neither Miles nor the evidence raised a question about the
voluntariness of his statements. See State v. Smith, 114 Ariz. 415, 419 (1977);
State v. Finn, 111 Ariz. 271, 275 (1974). Further, the court instructed the jury
that it should not consider Miles's statement's unless it found them to be
voluntary. Given the possible sentences to be imposed on the crimes with
which Miles was charged, the court properly empaneled 12 jurors. The
court properly instructed the jury on the elements of the charges, the State's
burden of proof and the necessity of a unanimous verdict. The State
presented both direct and circumstantial evidence sufficient to allow the
jury to convict. The jury returned unanimous verdicts, which were
confirmed by juror polling.

¶8           Miles had an opportunity to speak before sentencing. The
court received and considered a presentence report, addressed its contents
during the sentencing hearing and imposed legal sentences for the crimes
of which Miles was convicted.



2      Absent material revision after the date of an alleged offense, we cite
a statute's current version.


                                       3
                             STATE v. MILES
                            Decision of the Court

                               CONCLUSION

¶9         We have searched the entire record for reversible error and
found none. Accordingly, we affirm Miles's convictions and resulting
sentences.

¶10            After the filing of this decision, counsel shall inform Miles of
the status of the appeal and his options. Defense counsel has no further
obligations unless, upon review, counsel finds an issue appropriate for
submission to the Arizona Supreme Court by petition for review. See State
v. Shattuck, 140 Ariz. 582, 584-85 (1984). On the court's own motion, Miles
has 30 days from the date of this decision to file a pro per motion for
reconsideration, if he so desires. Miles has 30 days from the date of this
decision to file a pro per petition for review, if he so desires.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         4